Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 1, 4-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Omiya et al. (CN 101714498 B) hereinafter “Omiya” in view of Yoneda (US 2001/0028452).
As per claim 1, Omiya discloses a semiconductor wafer processing system for processing a semiconductor wafer, the system comprising: 
a semiconductor wafer processing station for processing the semiconductor wafer (see fig. 1; paragraph 0001); and 
a semiconductor wafer imaging system for imaging a semiconductor wafer (fig. 3; paragraph 0050,  the first image pickup unit 75 through the transparent holding tables 28 64 to photograph the workpiece), wherein the semiconductor wafer imaging system images the semiconductor wafer after the semiconductor wafer processing station processes the semiconductor wafer (paragraph 0016), the system comprising: 
shroud panels defining a black box (fig. 4, camera unit 88); 
a camera positioned in the black box for imaging the semiconductor wafer (as shown in Figure 4, camera unit 88 contains cameras 102 and 104); and 
an illumination…for directing…light to the semiconductor wafer (see fig. 4; paragraph 0055), wherein a portion of the…light is reflected off the semiconductor wafer and the camera images the semiconductor wafer by detecting the reflected…light (see fig. 4; paragraphs 0055-0057).
	However, Omiya does not explicitly disclose an illumination panel for directing diffuse light to the semiconductor wafer.
In the same field of endeavor, Yoneda discloses an illumination panel for directing diffuse light to the semiconductor wafer (fig. 6, light diffusing panel 47; paragraph 0065).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the light source 100 of Omiya by using a light diffusing panel, as taught by Yoneda, which makes an illuminating area a little wider. This makes it possible to allow a mounting error or distortion of the Fresnel lens or a subtle inclination or warp of the plate where an object to be inspected is placed to a certain degree. As a result, the unit can be made extremely preferable in practice (Yoneda; paragraph 0065). This rationale applies to all combinations of Omiya and Nam used in this Office Action unless otherwise noted.
As per claim 4, Omiya discloses a semiconductor wafer imaging station, wherein the semiconductor wafer imaging system is positioned in the semiconductor wafer imaging station (see fig. 4).
As per claim 5, Omiya discloses a frame and a locating plate attached to the frame, wherein the semiconductor wafer imaging system is attached to the locating plate (see fig. 3; paragraphs 0052-0052). 
As per claim 6, arguments analogous to those applied for claim 5 are applicable for claim 6.
As per claim 12, arguments analogous to those applied for the third limitation of claim 9 and for claim 4 are applicable for claim 12.
As per claims 13-14, arguments analogous to those applied for claims 5-6 are applicable for claims 13-14.

6.	Claim(s) 2-3, 7-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Omiya et al. (CN 101714498 B) in view of Yoneda (US 2001/0028452) in further view of English Machine Translation of Nam et al (CN 108687979 A) hereinafter “Nam”.
As per claim 2, Omiya and Yoneda disclose the system of claim 1, wherein the semiconductor wafer processing station includes a cleaving station  (see cutting unit 156 in fig. 16 of Omiya); however, Omiya or Yoneda do not explicitly disclose the semiconductor wafer imaging system is positioned above the cleaving station.
In the same field of endeavor, Nam discloses a semiconductor wafer imaging system is positioned above a cleaving station (as shown in fig. 1, camera 46b is above the cutting unit 18b).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the semiconductor wafer processing device of Omiya by having the camera unit positioned above the cutting unit, as taught by Nam.  The particular placement of the camera unit in a semiconductor wafer processing device is held to be an obvious matter of design choice, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); also changing the position of the camera unit would not modify the operation of the semiconductor wafer processing device, which is held unpatentable, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  This rationale applies to all combinations of Omiya, Yoneda and Nam used in this Office Action unless otherwise noted.
As per claim 3, Omiya discloses wherein the cleaving station is positioned upstream of the semiconductor wafer imaging system (see fig. 16).
As per claim 7, Omiya and Yoneda disclose the system of claim 1; however, Omiya or Yoneda do not explicitly disclose an end effector attached to the frame for position the semiconductor wafer within a field of view of the camera.
In the same field of endeavor, Nam discloses an end effector attached to the frame for position the semiconductor wafer within a field of view of the camera (see fig. 1, chuck workbench 14a or 14b).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the semiconductor wafer processing device of Omiya by having the camera unit positioned above the cutting unit, as taught by Nam.  The particular placement of the camera unit in a semiconductor wafer processing device is held to be an obvious matter of design choice, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); also changing the position of the camera unit would not modify the operation of the semiconductor wafer processing device, which is held unpatentable, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, modifying the semiconductor wafer processing device of Omiya by using an end effector would help position wafers under the cutting units or within the field of view of the camera units (Omiya; Abstract).
As per claim 8, Nam discloses wherein the end effector receives the semiconductor wafer from the semiconductor wafer processing station (se fig. 1 and page 5 lines 11-14, wafers are transported using a conveying unit from box lifting table 30 to the chuck workbench 14a or 14b).
As per claim 9, arguments analogous to those applied for claim 1 are applicable for claim 9; in addition, Nam discloses a first manufacturing line for processing a first semiconductor wafer and including a first semiconductor wafer processing station for processing the first semiconductor wafer; a second manufacturing line for processing a second semiconductor wafer and including a second semiconductor wafer processing station for processing the second semiconductor wafer (fig. 1 shows two semiconductor processing stations for processing two wafers), the second manufacturing line intersects the first manufacturing line at a common location; a semiconductor wafer imaging system for imaging the first and second semiconductor wafers and positioned within the common location where the first and second manufacturing lines intersect (see fig. 1, the common location is the location under the camera unit 46a, 46b where wafers are imaged), wherein the semiconductor wafer imaging system images the first and second semiconductor wafers after the first and second semiconductor wafer processing stations process the first and second semiconductor wafers (camera unit 46a, 46b take images of wafers 1a, 1b after said wafers are transported using a conveying unit from box lifting table 30 to the chuck workbench 14a or 14b). 
As per claims 10-11, arguments analogous to those applied for claims 2-3 are applicable for claims 10-11.
As per claims 15-16, arguments analogous to those applied for claims 7-8 are applicable for claims 15-16.
As per claim 17, Nam discloses wherein the semiconductor wafer imaging system is positioned downstream of the first and second semiconductor wafer processing stations and alternates between imaging the first and second semiconductor wafers from the first and second manufacturing lines (one camera can be used as taught in page 10, lines 8-9; see also page 3 lines 16-18).
As per claim 18, arguments analogous to those applied for claims 1, 5 and 7 are applicable for claim 18.
As per claims 19-20, arguments analogous to those applied for claims 6-7 are applicable for claims 19-20.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2020/0182923, US 2019/0242830, 2019/0213729, US 2006/0176548)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482